Citation Nr: 1818454	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  08-36 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an abdominal/gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and ventral hernia/peritoneal adhesions.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from October 1984 to September 1991.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2010.

This case was initially before the Board in February 2014, at which time the Board reopened the service connection claims for abdominal/gastrointestinal and right shoulder disorders, and remanded those reopened issues as well as a dependency issue for additional development.  

During the pendency of the remand, the dependency issue appears to have been favorably resolved and issuance of a statement of the case as to that issue is no longer necessary at this time.  The Board will no longer discuss that issue in this decision.  

Moreover, also during the pendency of the remand, service connection for a right shoulder disability was awarded in a December 2017 rating decision.  The Board therefore considers the right shoulder issue to be final and that issue also will no longer be discussed in this case.  

Consequently, the sole remaining issue before the Board at this time is the abdominal/gastrointestinal issue.  That issue has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board previously remanded this issue in order for appropriate notice to be provided to the Veteran; such was provided in a March 2015 letter.  

The AOJ additionally obtained the Veteran's service personnel records in an attempt to corroborate any type of service in November 2002 when the Veteran was in a motor vehicle accident, as requested in the previous remand; however, none of the evidence of record, at this point, demonstrates that the Veteran was serving on active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA/IDT) when he was in the motor vehicle accident on November 24, 2002.  Furthermore, in January 2018 correspondence, the Veteran stated that he was not on any type of service from November 23 through November 25, 2002.  

Thus, insofar as the Board previously requested the above development in the previous February 2014 remand, the Board finds that those remand directives have been substantially complied with at this time.  

The Board also requested the Veteran be afforded a VA examination; such was accomplished in April 2015.  The Board reflects that the examinations in April 2015 reveal diagnoses of peritoneal lesions and GERD.  The examiner noted that the Veteran's peritoneal lesions were related to his November 2002 motor vehicle accident, which did not occur during military service; the Veteran stated that he was not on any type of service during that time.  

The examiner further noted that the Veteran's single incidence of nausea and vomiting during service in 1986 was not a chronic condition and that it was less likely that the motor vehicle accident aggravated any pre-existing condition.  The examiner further noted that the Veteran's GERD was diagnosed in 2009, after his motor vehicle accident, and that if there had been an ongoing gastric condition such as GERD since 1986, the examiner would have expected the Veteran to have started his proton-pump inhibitor (PPI) therapy prior to 2009, or to have more frequent complaints of symptoms such as heartburn if it was the same disease process from 1986.  

Finally, in a November 2016 addendum, the April 2015 examiner ultimately opined that given the Veteran's lack of reported symptomatology after his deployment to Southwest Asia, it was unlikely that he had any gastrointestinal disorder that was related to any exposures in Southwest Asia; he again noted that there was only a single incident of nausea and vomiting during service without any reported recurrences.  The examiner noted the unfortunate motor vehicle accident in 2002, which resulted in multiple chronic problems, but concluded that the Veteran did not have any pre-existing conditions which were exacerbated by that motor vehicle accident.

In the February 2014 remand, the Board also requested an opinion respecting whether the Veteran's abdominal/gastrointestinal disorders were related to his service-connected disabilities; although the examiner addressed all of the other requested medical opinions from the February 2014 remand, the examiner did not address the secondary service connection opinion, as requested.  Consequently, a remand is necessary in order to obtain an addendum opinion in order to ensure compliance with the prior remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

On remand, the Board also finds that any outstanding VA treatment records should also be obtained.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual folder updated VA treatment records.  

2.  Send this case to the April 2015/November 2016 VA examiner (or another qualified examiner if this examiner is unavailable) for an addendum opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's abdominal/gastrointestinal disorders (including GERD and ventral hernia/peritoneal lesions) are either (a) caused by; or (b) aggravated (i.e., chronically worsened) by the Veteran's service-connected adjustment/depressive disorder, acne keloidalis of the head, shoulders, chest, back and groin, and/or right shoulder disabilities, to include any medications used to treat those conditions, such as NSAIDs.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

An examination should be scheduled if deemed necessary by the examiner.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for an abdominal/gastrointestinal disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

